Title: Post Offices and Post Roads, [2 February] 1797
From: Madison, James
To: 


[2 February 1797]

   
   The House went into a Committee of the Whole on a bill for discontinuing and establishing various post roads within the United States. The last clause of the bill, authorizing the postmaster general to discontinue carrying mail on any road not producing more than one-fifth of the costs within three years, caused considerable debate (Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 4th Cong., 2d sess., 2061–62).


Mr. Madison then proposed the following section in its stead, which was agreed to:
“That it shall be the duty of the Postmaster-General to make a report annually to Congress, of every post-road which shall not have produced one-fifth part of the expence of carrying the mail on the same.”
